Exhibit 21 LIST OF SUBSIDIARIES The following is a list of all subsidiaries of Trustmark as of December 31, 2009, and the jurisdiction in which each was organized.Each subsidiary does business under its own name. Name Jurisdiction Where Organized Trustmark National Bank Mississippi F. S. Corporation Mississippi First Building Corporation Mississippi Somerville Bank & Trust Company Tennessee Trustmark Preferred Capital Trust I Delaware Republic Bancshares Capital Trust I Delaware Trustmark Securities, Inc. (1) Mississippi The Bottrell Insurance Agency, Inc. (1) Mississippi Trustmark Investment Advisors, Inc. (1) Mississippi TRMK Risk Management, Inc. (1) Mississippi Fisher-Brown, Incorporated (1) Florida (1)Subsidiary of Trustmark National Bank.
